Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 08/09/2021. Applicant’s submission filed has been entered and made of record.
Acknowledgement is made of applicant’s submission of IDS made on 08/06/2021. All references cited therein have been considered. 
Status of the Claims
Claims 21-25 and 27-41 are pending. 
Response to Applicant’s Arguments
In response to “In other words, when read in light of the Specification, the claimed "generating, by executing a machine learning technique, a first dialog hypothesis and a second dialog hypothesis from the natural language expression by using contextual information, wherein the first dialog hypothesis and the second dialog hypothesis include different hypotheses of actions to perform based on the natural language expression" is difficult and challenging for non-experts due to their computational complexity. As such, one of ordinary skill in the art would not find it practical to perform the aforementioned "generating" step mentally”.
Applicant’s argument is simply that the step of generating dialog hypotheses would be difficult and challenging to be performed mentally, but not impossible. Therefore, 
Put it another way, applicant is effectively arguing that it is more efficient and speedy for a computer to generate dialog hypotheses than non-expert human. However, claiming improved speed or efficiency inherent with applying an abstract idea on a computer do not provide an inventive concept or materially alter the patent eligibility of the claimed subject. Intellectual Ventures I L.L.C. v. Capital One Bank, 792 F.3d 1363, 1367 (Fed. Cir. 2015) (citing Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012)). 
In response to “For example, the dialog hypotheses may include features indicating a weather domain. In this case, the dialog hypotheses may be sent to a weather domain backend engine. In another case, the plurality of dialog responses may be generated by domain specific components and a web backend engine. In this regard, the plurality of responses may include results from both the domain specific component and the web backend engine. Spec. para. [0046] Accordingly, a dialog response for the first dialog hypothesis is received from the determined backend component and a dialog response for the second dialog hypothesis from the determined domain component, not an individual using his/her mind or pen and paper”. 
The specification, US 2018/0089167 A1 at ¶22 notes “Domain may refer to generally known topics such as places, reminder, calendar, weather, communication, and the like” and ¶30 notes “The backend engine 140 may include any backend engine suitable to receive and process text and/or keyword natural language expressions/queries. In one example, the backend engine 140 may include a search engine such as Bing, Google, Yahoo, and the like. 
Requiring the use of known backend component (e.g., Google search engine) and known domain component (e.g., weather search engine) to generate dialog responses for respective dialog hypotheses for steps held by PTAB as mental processes amounted to using well-known computer search engines as tools to perform the mental processes. See MPEP 2106.04(d)I (“merely using a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f)”). 
Such recitation of computer components to perform the mental steps of generating dialog responses failed to integrate the mental steps into a practical application or an inventive concept because the claimed steps are not on an unconventional combination of conventional components or a specific asserted improvement in computer capabilities as the claimed steps do not improve any of the recited computer components but merely use the computer components as tools. 
In response to “That is, Applicants respectfully submit that the generation of the first and second dialog hypothesis together with the dialog responses received from the backend component and the domain component, and subsequent ranking based on extracted features is directed to technological improvement. Thus, because the steps recited in claim 31 provide a technical solution to a technical problem as required by DDR Holdings, Applicant respectfully submits that claim 31 integrates the recited idea into a practical application and therefore, claim 31 is directed to patent eligible subject matter under 35 U.S.C. § 101”.
See detailed analysis below.  
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-25 and 27-41 are rejected under 35 USC 101 as directing toward non-statutory subject matter. 
Claim 21 recites a system (i.e., a machine). Claim 31 recites a method (i.e., a process). Reply to Decision on Appeal of June 8, 2021Claim 37 recites one or more computer-readable storage media (i.e., manufacture).
To distinguish ineligible claims that merely recite a judicial exception from eligible claims that require an implementation of judicial exception, the Supreme Court uses a two-step framework: Step One (Step 2A), determine whether the claims at issue are directed to one of those patent-ineligible concepts; and Step Two (Step 2B), if so, ask “what else is there in the claims?” to determine whether the additional elements transform the nature of the claim into a patent eligible application. Alice Corp. Pty. Ltd. v. CLS Bank Int’l., 134 S. Ct. 2347, 2355 (2014).
Step One (Step 2A) is a two prong test that requires the determination of whether the claims at issue are directed to an enumerated patent ineligible concept. See MPEP 2106.04. 
Step 2A Prong (1) requires the determination of the specific limitations in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea and determining whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated. See MPEP 2106.04(a).
The enumerated patent ineligible concepts comprising:

(b) Certain methods of organizing human activity – fundamental economic principles / practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules / instructions) and 
(c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See MPEP 2106.04(a).
If the claim recites an enumerated patent ineligible concept, then Prong (2) of Step One (Step 2A) requires the determination of whether the claim integrates the patent ineligible concept into a practical application. Individually and in combination, identifying whether there are any additional elements recited in the claim beyond the judicial exceptions and evaluating those additional elements to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. See MPEP 2106.04(d).
Under Step 2B, if the claim does not integrate the ineligible concept into a practical application and therefore directed to a judicial exception, evaluate whether the claim provides an inventive concept by determining whether there are additional elements, individually and in ordered combination, amount to significantly more than the exception itself. See MPEP 2106.04.
Step 2A Prong (1)
considered in light of the specification, whether the claim as a whole is directed to excluded subject matter or directed to an improvement to computer functionality. Enfish L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016).
Therefore, Prong (1) of Step 2A requires identifying specific limitations in the claims that recites (“describes” or “set forth”) an abstract idea and determine whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated. See MPEP 2106.04 (“Thus, it is sufficient for this analysis for the examiner to identify that the claimed concept (the specific claim limitation(s) that the examiner believes may recite an exception) aligns with at least one judicial exception”).
Under Prong (1), Claim 21 recites a system (i.e., a machine) comprising: 
at least one processor; and 
memory encoding computer executable instructions that, when executed by at least one processor, perform a method comprising: 
(1) receiving a natural language expression during a multi-turn session, wherein the natural language expression includes at least one of words, terms, and phrases of text; 
(2) generating, by executing a machine learning technique, a first dialog hypothesis and a second dialog hypothesis from the natural language expression by using contextual information, wherein the contextual information is extracted from a previous turn in the multi-turn session; 
(3) sending the first dialog hypothesis to a backend component; 
(4) receiving a dialog response for the first dialog hypothesis from the determined backend component; 
(5) determining a domain component to send the second dialog hypothesis based on a predicted domain for the second dialog hypothesis; 
(6) receiving a dialog response for the second dialog hypothesis from the determined domain component; 2U.S. Patent Application Serial No. 15/830,767 Amendment dated August 6, 2021 Reply to Decision on Appeal of June 8, 2021 
(7) ranking the first dialog hypothesis and the second dialog hypothesis based on an analysis of the plurality of the dialog responses; and 
(8) based on the ranking of the first dialog hypothesis and the second dialog hypothesis, executing an action to provide a response to the natural language expression in the multi-turn session.
Claim 31 recites a method (i.e., a process) comprising: 4U.S. Patent Application Serial No. 15/830,767 Amendment dated August 6, 2021 Reply to Decision on Appeal of June 8, 2021 
(a) receiving a natural language expression, wherein the natural language expression includes at least one of words, terms, and phrases of text; 
(b) generating, by executing a machine learning technique, a first dialog hypothesis and a second dialog hypothesis from the natural language expression by using contextual information, wherein the first dialog hypothesis and the second dialog hypothesis include different hypotheses of actions to perform based on the natural language expression; 
(c) determining a backend component to send the first dialog hypothesis; 
(d) receiving a dialog response for the first dialog hypothesis from the determined backend component; 
(e) determining a domain component to send the second dialog hypothesis based on a predicted domain associated with the second dialog hypothesis; 
(f) receiving a dialog response for the second dialog hypothesis from the determined domain component; 
(g) extracting first features from the first dialog hypothesis and the dialog response for the first dialog hypothesis; 
(h) extracting second features from the second dialog hypothesis and the dialog response for the second dialog hypothesis; 
(i) ranking the first dialog hypothesis and the second dialog hypothesis based on an analysis of the ; and 
(j) based on the ranking of the first dialog hypothesis and the second dialog hypothesis, executing an action to provide a response to the natural language expression.
Individually, regarding Claim 31, the Patent Trial and Appeal Board (“PTAB”) previously held steps (b) (step (b) “generating…a first dialog hypothesis and a second dialog hypothesis…”), (g), (h) (step (d) “extracting features from the first dialog hypothesis and features from the second dialog hypothesis”), and (i) (step (e) “ranking the first dialog hypothesis and the second dialog hypothesis…”) as mental processes that can be performed by human mind. See Opinion, p. 12. Further, Step (a) “receiving a natural language expression…” constituted insignificant pre-solution activity. Id. at p. 14. 
Furthermore, the PTAB held that step (c) generating a plurality of dialog responses for the first dialog hypothesis and the second dialog hypothesis as a mental process. Id. In response, applicant amended claim 31 to require steps (c) through (f) to use a backend component to generate a dialog response for the first dialog hypothesis and to use a domain component to generate a dialog response for the second dialog hypothesis.
Regarding Claim 21, the PTAB gave instructions to consider the patent eligibility of claim 21 in view of the aforementioned patent eligibility analysis of claim 31. Individually, given that step (2) for generating a first dialog hypothesis and a second dialog hypothesis is equivalent to held step (b) (step (b) “generating…a first dialog hypothesis and a second dialog hypothesis…”) of claim 31 and step (7) is equivalent to (i) of claim 31 (step (e) “ranking the first dialog hypothesis and the second dialog hypothesis…”), these steps are therefore mental processes that can be performed by human mind. 
Like step (a) of Claim 31, step (1) “receiving a natural language expression…” of claim 21 is an insignificant pre-solution activity because step (1) is identical in scope to step (a) of Claim 31. The holding of the Court of Appeal for the Federal Circuit (“CAFC”) supports this conclusion since the CAFC treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract idea. Electric Power Grp., L.L.C. v. Alstom SA, 830 F.3d 1350, 1353 (Fed. Cir. 2016). 
Furthermore, steps (3)-(6) of claim 21 were amended in the same manner as steps (c) through (f) of claim 31 to use a backend component to generate a dialog response for the first dialog hypothesis and to use a domain component to generate a dialog response for the second dialog hypothesis. 
Claim 37 recites one or more computer-readable storage media (i.e., manufacture), having computer- executable instructions that, when executed by at least one processor, perform a method for discriminating ambiguous requests, the method comprising: 
(i) creating, by executing a machine learning technique, a dialog hypothesis set from a natural language expression, received during a multi-turn session, by using contextual information extracted from a previous turn in the multi-turn session, wherein the dialog hypothesis set has at least two dialog hypotheses; 
(ii) generating a plurality of dialog responses for the dialog hypothesis set; 6U.S. Patent Application Serial No. 15/830,767 Amendment dated August 6, 2021 Reply to Decision on Appeal of June 8, 2021 
(iii) comparing the plurality of dialog responses with a plurality of logged dialog responses; 
(iv) determining whether at least one of the plurality of dialog responses matches at least one of the logged dialog responses; 
(v) when it is determined that at least one of the plurality of dialog responses matches at least one of the logged dialog responses, labeling at least one of the two dialog hypotheses in the dialog hypothesis set corresponding to the at least one dialog response that matches the at least one logged dialog response; and 
(vi) performing an action based on the labeled at least one of the two dialog hypotheses to provide a response to the natural language expression.
Individually, regarding Claim 37, step (i) is equivalent to step (b) of claim 31 (step (b) “generating…a first dialog hypothesis and a second dialog hypothesis…”) and step (ii) is equivalent to step (c) of claim 31 (step (c) “generating a plurality of dialog responses for the first dialog hypothesis and the second dialog hypothesis”). Therefore, steps (i)-(ii) are mental processes. 
Further, step (iii) for making a comparison of dialog responses with logged dialog responses, step (iv) for determining that there is at least one match of dialog response with logged dialog response, and (v) labeling at least one dialog hypothesis based on the match. These steps correspond to evaluation and judgements (i.e., comparison, determination, and labeling) performable by a human, either mentally or with pen and paper. 
With regard to claims 21 and 31, considered in light of the specification, US 2018/0089167 A1 at ¶22 (“Domain may refer to generally known topics such as places, reminder, calendar, weather, communication, and the like”) and ¶30 (“The backend engine 140 may include any backend engine suitable to receive and process text and/or keyword natural language expressions/queries. In one example, the backend engine 140 may include a search engine such as Bing, Google, Yahoo, and the like. 
In another example, the backend engine 140 may include a domain specific search engine such as places, reminder, calendar, weather, communication, and the like”). Therefore, the individual limitations requiring the use of backend component (e.g., Google search engine) and domain component (e.g., weather search engine) to generate dialog response for respective dialog hypotheses are not strictly limited to a mental process since the limitation required the use of computer search engines to perform this step. 
In ordered combination, the steps for generating dialog hypotheses from natural language expression (words, terms, and phrases of text), generating dialog responses for the dialog hypotheses (using computer components as tools for this step), and ranking dialog hypotheses (in the case of claim 37, comparing dialog responses with logged dialog responses to label corresponding dialog hypotheses) based on the dialog responses in independent claims 21, 31, and 37 “described” mental processes enumerated under category (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Step 2A Prong (2). 
Under Prong (2) of Step 2A, the goal is to determine whether the claim is directed to the recited exception by evaluating whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. See MPEP 2106.04II(A). 
In particular, evaluating integration into a practical application requires identifying whether there are any additional elements recited in the claim beyond the judicial exception and evaluating those additional elements, individually and in combination, to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit (“CAFC”). See MPEP 2106.04(d). 
The Supreme Court held that when a claim containing an abstract idea (e.g., mathematical formula) implements or applies that abstract idea (e.g., math formula) in a structure or process which, when considered as a whole, is performing a function which the patent laws were designed to protect (e. g., transforming or reducing an article to a different state or thing), then the claim satisfies the requirements of §101. Diamond v. Diehr, 450 U.S. 175, 192 (1981); MPEP 2106.04(d)I (“Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP 2106.05(b)”). See also Gottschalk v. Benson, 409 U.S. 63, 70 (1972) (“Transformation and reduction of an article "to a different state or thing" is the clue to the patentability of a process claim that does not include particular machines”).
Likewise, a patent may issue for the means or method of producing a certain result, or effect, and not for the result or effect produced. Diehr, 450 U.S. at 182 n. 7. Therefore, the focus is on whether the claim “focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery”. McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Enfish, 822 F.3d at 1336.
In Diehr, the claims involved a method for curing rubber by using Arrhenius equation to constantly measure actual temperature inside a mold and feeding the temperature measurements into a computer to repeatedly recalculate the cure time to open the press. Diehr, 450 U.S. at 178-79. Since the Supreme Court viewed the claims not as an attempt to patent a mathematical formula, but to an industrial process for molding of rubber products, the claims were statutory. Id. at 192-93.
The key here, as noted by the Court of Appeal for the Federal Circuit (CAFC), is that the Supreme Court in Diehr looked to how the claims "used that equation in a process designed to solve a technological problem in `conventional industry practice.'" McRO, 837 F.3d at 1312.When looked at as a whole, "the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer." Id. at 1312-13.
Further, in Enfish, the CAFC found it relevant to ask whether claims are directed to an improvement to computer functionality versus being directed to an abstract idea. Enfish, L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). The claims were specifically directed to a self-referential table for a computer database. Id. at 1337. In particular, the claim language required a four step algorithm specifically directed to a self-referential table for a computer database that improves upon prior art information search and retrieval systems by employing a flexible, self-referential table to store data. Id. at 1336-37. 
Therefore, the claims in Enfish focused on a specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), not on economic or other tasks for which a computer is used in its ordinary capacity. Id. at 1336. See also MPEP 2106.04(d)I (“an improvement in the functioning of a computer or an improvement to other technology or technical field, as discussed in MPEP 2106.04(d)(1) and 2106.05(a)”).
On the other hand, the Supreme Court held that mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Alice, 134 S. Ct. at 2358. For example, in Alice, the Supreme Court held that data processing systems with data storage unit and transmission units were purely functional and generic and such recitation of hardware failed to offer any meaningful limitation beyond generally linking the use of a method to a particular technological environment. Id. at 2360. See MPEP 2106.04(d)I (“Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”).
Individually, claim 21 required a system comprising a processor and a memory for performing the aforementioned mental processes. Claim 37 required one or more computer-readable storage media, having computer- executable instructions that, when executed by at least one processor, perform a method for discriminating ambiguous requests corresponding to the aforementioned mental processes. 
The memory (computer readable storage media in claim 37) and processor required by the claims are akin to the recitation of purely functional and generic hardware (i.e., data processing system and data storage unit) in Alice that failed to offer any meaningful limitation beyond generally linking the use of a method to a particular technological environment. 
Further, individually, claim 21 recites: 
(c) determining a backend component to send the first dialog hypothesis; 
(d) receiving a dialog response for the first dialog hypothesis from the determined backend component; 
(e) determining a domain component to send the second dialog hypothesis based on a predicted domain associated with the second dialog hypothesis; 
(f) receiving a dialog response for the second dialog hypothesis from the determined domain component; 
(g) extracting first features from the first dialog hypothesis and the dialog response for the first dialog hypothesis; 
(h) extracting second features from the second dialog hypothesis and the dialog response for the second dialog hypothesis.
Individually, claim 31 recites:
(c) determining a backend component to send the first dialog hypothesis; 
(d) receiving a dialog response for the first dialog hypothesis from the determined backend component; 
(e) determining a domain component to send the second dialog hypothesis based on a predicted domain associated with the second dialog hypothesis; 
(f) receiving a dialog response for the second dialog hypothesis from the determined domain component. 
Considered in light of the specification, US 2018/0089167 A1 at ¶22 (“Domain may refer to generally known topics such as places, reminder, calendar, weather, communication, and the like”) and ¶30 (“The backend engine 140 may include any backend engine suitable to receive and process text and/or keyword natural language expressions/queries. In one example, the backend engine 140 may include a search engine such as Bing, Google, Yahoo, and the like. In another example, the backend engine 140 may include a domain specific search engine such as places, reminder, calendar, weather, communication, and the like”).
Therefore, the individual limitations requiring the use of known backend component (e.g., Google search engine) and known domain component (e.g., weather search engine) for steps held by PTAB as mental processes to generate dialog response for respective dialog hypotheses amounted to using well-known computer search engines as tools in their ordinary capacities to perform the mental processes. See MPEP 2106.04(d)I (“merely using a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f)”). 
Further, individually, step (8) of Claim 21, step (j) of Claim 31, and step (vi) of claim 37 corresponding to “…executing an action…to provide a response to the natural language expression…” are ancillary part of abstract mental process because these steps merely presented the results of the abstract mental process. Electric Power Grp., 830 F.3d at 1354 (“…we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation, is abstract as an ancillary part of such collection and analysis”). At best, such step merely linked the performance of the mental processes to the field of natural language processing. 
As an ordered combination, the utilization of computer, processor, memory (storage readable media), and known search engines failed to integrate the mental processes of claims 21, 31, and 37 into a practical application because the claims merely used computer components as tools to perform an abstract idea. 
In particular, the PTAB held that generating hypotheses about the meaning of an ambiguous communication, generating dialog responses, extracting features of hypotheses, and ranking hypotheses are mental processes. Opinion at p. 12. Therefore, unlike the industrial process for curing rubber in Diehr, the claimed mental process is not a structure or process which, when considered as a whole, is performing a function which the patent laws were designed to protect. 
Further, the claims do not use computer components (processors, memory, search engine component) to solve a technological problem or to improve an existing technological process. Instead of being applied in a process designed to solve a technological problem like the conventional industry practice in Diehr or to improve a relevant technology in Enfish, the components (the search engines in particular) were generic machinery invoked as tools to perform the aforementioned mental processes.
Finally, the claimed process in Enfish was a four step algorithm specifically directed to a self-referential table for a computer database that improves upon prior art information search and retrieval systems by employing a flexible, self-referential table to store data. In contrast, there is no such focus within the claims to a specific asserted improvement in computer capabilities because the computer components were used in their ordinary capacities to perform an abstract mental process (being specifically used to generate dialog responses in order to rank or label dialog hypotheses). 
Even if the components improve the mental process, an improved mental process is still not a structure or process the patent laws were designed to protect. See also Opinion at p. 15 (“…on this record, the claimed invention is directed to the allegedly improved process for interpreting natural language expressions. That is, the invention pertains to improvements in the recited abstract ideas—not in the computer that is used to perform the abstract idea”).
Therefore, as an ordered combination, claims 21, 31, and 37 do not integral abstract mental processes into a practical application and the claims are instead directed toward patent ineligible mental processes.
Step 2B Inventive Concept.
The Guideline stated that if the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B where it may still be eligible if it amounts to an “inventive concept”. See MPEP 2106.04IIA and MPEP 2106.05.  
Further, an inventive concept can be found in the non-conventional and non-generic arrangement of known conventional pieces. BASCOM Global Internet Servs. v. AT&T Mobility, 827, F3d 1341, 1350 (Fed. Cir. 2016). 
In BASCOM, the CAFC held that filtering content is an abstract idea because it is a longstanding, well-known method of organizing human behavior similar to concepts previously found to be abstract. BASCOM, 827 F.3d at 1348. However, the CAFC determined that the claims did not merely recite filtering content along with the requirement to perform it on the internet or on a set of generic computer components, nor did the claims preempt all ways of filtering content on the internet. Id. at 1350.
Rather, the inventive concept described and claimed was the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user that gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on an internet service provider “ISP” server. Id. By taking a prior art filter solution (one size fits all filter at internet service provider “ISP” server) and making it more dynamic and efficient (providing individualized filtering at the ISP server), the claimed invention improves the performance of the computer system itself. Id. at 1351. 
On the other hand, implementation via computers does not offer a meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims”). Intellectual Ventures I L.L.C. v. Capital One Bank, 792 F.3d 1363, 1370-71 (Fed. Cir. 2015) (“Steps that do nothing more than spell out what it means to “apply it on a computer” cannot confer patent-eligibility). 
Similarly, limiting an abstract idea to one field of use do not convert otherwise ineligible concept into an inventive concept. Intellectual Ventures I L.L.C. v. Erie Indem. Co., 850 F.3d 1315, 1328 (Fed. Cir. 2017).  Neither does adding computer functionality to increase the speed or efficiency of the process confer patent eligibility on an otherwise abstract idea. Intellectual Ventures I, 792 F.3d at 1367 (citing Bancorp Servs., LLC v. Sun Life Insurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“The fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”)).    
For example, in Intellectual Ventures I, the claims generally relates to customizing web page content as a function of navigation history and information known about the user via an interactive interface or a selectively tailored medium by which a web site user communicates with a web site information provider. Intellectual Ventures I., 792, F.3d at 1369. The CAFC held that the claim relates to an abstract concept of customizing information based on information known about the user and navigation history. Id. 
Further, the claim provided no inventive concept to support patent eligibility because the interactive interface simply describes a generic web server with attendant software, tasked with providing web pages to and communicating with the user’s computer. Id. at 1370. Such required use of a software brain tasked with tailoring information and providing it to the user provides no additional limitation beyond applying an abstract idea, restricted to the internet, on a generic computer. Id. at 1371.
In the instant application, the individual recitation of processor, memory (computer readable media), and system in claims 21 and 37 merely invoke generic machinery rather than focus on any particular technological device. 
The individual recitation of known search engine components (backend component and domain component) are merely used as a tool for generating dialog responses in order to rank / label / evaluate dialog hypotheses. These limitations do not convert otherwise ineligible concept into an inventive concept.      
As an ordered combination, unlike BASCOM that described an unconventional combination to provide both the benefits of a filter on a conventional local computer and the benefits of a filter on the conventional ISP server, the utilization of well known search engines (i.e., known Google / Bing search engines or known domain search engines like weather or calendar search engines) merely perform its conventional established function of search and retrieval in order to perform the mental process of ranking, labeling, or evaluating dialog hypotheses.
Rather, the utilization of such known search engines are akin to the interactive interface describing a generic web server with attendant software tasked with providing web pages to and communicating with the user’s computer as in Intellectual Ventures I. In other words, using Google / Bing search engines as backend component and known domain search engines as domain component to retrieve dialog responses for evaluating dialog hypotheses amount to requiring the use of software tasked with tailoring information and providing it to the user that provides no additional limitation beyond applying an abstract idea, restricted to the internet, on a generic computer with processor and memory.
Even if the utilization of such components results in a new and presumably better way of evaluating dialog hypotheses for ambiguous communications or increases the speed or efficiency of such process, the outcome still fail to confer an inventive concept per the holding of the CAFC in Intellectual Ventures I. 
Therefore, Claims 21, 31, and 37 do not supply an inventive concept.
Dependent claims failed to integrate the abstract idea into a practical application or provide an inventive concept.
In particular, dependent claims 22-24 and 32-34 merely defined the natural language expression and contextual information of the pre-solution activity of claim 21 step (1). Claims 25, 32, and 39 merely further defined the mental process of step (2) to create dialog hypotheses. Claims 27, 35 merely further defined the backend component and the domain component. Claims 28-29, 36, and 38 further defined the mental process of ranking the dialog hypotheses as a mathematical process to calculate a score indicative of dialog hypothesis rank based on a further mental analysis or comparison of dialog responses with logged dialog responses. Claim 30 merely required using a dialog hypotheses to search a web backend engine in order to provide results much like the interactive interface tasked with providing web pages to and communicating with the user’s computer to provide tailored information of Intellectual Ventures I. Dependent claim 40 further defined a mental evaluation procedure of labeling dialog hypotheses by matching dialog response with logged dialog responses having certain extracted features.  
Newly presented dependent claim 41 comprises a step forAmendment dated August 6, 2021 Reply to Decision on Appeal of June 8, 2021determining whether a portion of the natural language expression includes an ambiguity based on the ranking of the first dialog hypothesis and the second dialog hypothesis. This individual step is another example of mental observation. See Opinion at p. 12 (“Generating hypotheses about the meaning of an ambiguous communication, as recited in step (b), constitutes a mental observation, evaluation, judgment, or opinion that can be performed in the human mind. Humans have long striven to decipher ambiguous statements”). Here, this mental observation is used to “executing an action that involves utilizing a fallback query when the portion of the natural language expression is determined to include the ambiguity” amounts to tailoring information based on information known about the user (i.e., user’s ambiguous natural language expression). This step provides neither an inventive concept nor a practical application.
For the above reasons, Claims 21-25 and 27-41 are patent ineligible. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        09/13/2021
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675